Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration of Dr. Jaime Romero Ph.D. under 37 CFR 1.132 
The declaration of Dr. Jaime Romero Ph.D. under 37 CFR 1.132 filed on 01/21/2022 is sufficient to overcome the rejection of claims 1-3 and 7 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., a natural product without significantly more.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner-initiated Interview Summary:
Examiner contacted applicant’s representative Elizabeth Lee D'Amore on 02/07/2022 with proposed amendments to claim 1 (Also see the attached copy of the fax sent on 02/07/2022).
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D'Amore on February 08, 2022

Amendments to the Claims:
The application has been amended as follows: 

1. Bactericidal composition against Xanthomonas arboricola pv juglandis for plants or parts thereof comprising a mixture of isolated bacteriophages consisting of bacteriophage deposited under deposit number PCM F/00087 (Theta4.1), bacteriophage deposited under deposit number PCM F/00088 (Theta6), bacteriophage deposited under deposit number PCM F/00089 (Theta36), bacteriophage deposited under deposit number PCM F/00090 (ThetaM4- 109a), bacteriophage deposited under deposit number PCM F/00092 (ThetaM307-70a), bacteriophage deposited under deposit number PCM F/00091 (ThetaM310-91a) and bacteriophage deposit number PCM F/00093 (ThetaM2-2). 


Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: 
Amendments to the claims filed on 1/21/2022, and specifically sections 4 trough 12 of the Declaration of Dr. Jaime Romero Ph.D. filed under 37 CFR 1.132 on 01/21/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KADE ARIANI/Primary Examiner, Art Unit 1651